Whereupon
McKENNAN, Circuit Judge,
made the following order at chambers: And now, September 22d, 1S74, the petitions of Edwin M. Lewis, trustee, and John Clayton and others, committee of the estate of Jay Cooke et al., bankrupts, and of E. W. Clark et al., creditors of said estate, having been presented at chambers, it is thereupon ordered that the same be filed, and that the argument thereon be heard at Philadelphia on the 5th day of October, 1S74, and all proceedings under the order of the 11th of September, 1874, are thereby suspended till further orders.